Title: To Thomas Jefferson from Joseph Fenwick, 28 October 1791
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 28 Oct. 1791. A citizen of New York, Mrs. Ollivier, married a Frenchman in 1786 and subsequently came with him to Bordeaux where she has lived since. Mr. Ollivier died last summer, leaving her without children, a will, or a marriage contract. French law entitles her to the proportion of his estate equal to what the law allows in the country in which they were married. With apologies for the burden of such a request, he asks for certified information on what inheritance New York would allow.
 
